 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 1 of 7 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CHARLES BEALE,
                                                               CASE NO.:
        Plaintiff,
vs.

CLEARWATER COMPLIANCE, LLC

      Defendant.
_______________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, CHARLES BEALE, hereinafter referred to as “PLAINTIFF”

by and through his undersigned counsel, and sues the Defendant, CLEARWATER

COMPLIANCE, LLC, hereinafter referred to as “DEFENDANT” and alleges as follows:

                                 JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this

Judicial District and because a substantial part of the events giving rise to this claim occurred in

this Judicial District.

                                             PARTIES

        3.      At all times material herein, Plaintiff was and is resident of Hillsborough County,

Florida.

        4.      Defendant is a foreign corporation licensed and authorized to conduct business in

the State of Florida and doing business within Hillsborough County.

        5.      Defendant is an employer as defined by the laws under which this action is brought
 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 2 of 7 PageID 2



and employs the required number of employees.

                              ADMINISTRATIVE PREREQUISITES

           6.    All conditions precedent to bringing this action have occurred.

           7.    Plaintiff filed a timely Charge of Discrimination with the Equal Opportunity

Employment Commission (“EEOC”) and the Florida Commission on Human Relations

(“FCHR”). A copy of the charge is attached as Exhibit “A”.

           8.    Plaintiff then received a Notice of Right to Sue from the EEOC. A copy of the

Right to Sue letter is attached as Exhibit “B”.

           9.    More than 180 days have passed since the filing of the Charge of Discrimination.

                                    FACTUAL ALLEGATIONS

           10.   Plaintiff began his employment on or about February 11, 2019, as a Senior Director

of Sales.

           11.   Plaintiff is a qualified individual with a disability.

           12.   Plaintiff supervisor and co-workers were aware of his disability.

           13.   Plaintiff included “Dyslexia Awareness” on his signature block as an

accommodation for his condition before being directed to remove it.

           14.   On August 12, 2019, Plaintiff was instructed to take a personality assessment as

part of a newly started review process. At the time Plaintiff’s area was the only group in the

company that did not have periodic performance reviews.

           15.   Plaintiff understood the assessment to be time limited and after finishing it emailed

his boss asking whether the assessment took into account his disability.

           16.   On August 20, 2019, Plaintiff was formally recognized and celebrated for his sales

efforts.

           17.   Then on August 29, 2019, Plaintiff was terminated for the stated reason that “you’re
 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 3 of 7 PageID 3



not learning fast enough”.

                             COUNT I
 AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008 (“ADAAA”)
                   DISABILITY DISCRIMINATION

        18.     Plaintiff realleges and adopts the allegations in paragraphs 1 through 17 as if set

out in full hereafter.

        19.     Plaintiff is an individual entitled to protection under the Americans With

Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of

the ADAAA.

        20.     Plaintiff is a qualified individual with a disability within the meaning of the

ADAAA, because Plaintiff, with a reasonable accommodation, could perform the essential

functions of his job with Defendant.

        21.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability.

        22.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                a.       Back pay and benefits;

                b.       Interest on back pay and benefits;

                c.       Front pay and benefits;

                d.       Compensatory damages, including damages for mental anguish, loss of
                         dignity, and other intangible injuries;

                e.       Punitive damages;

                f.       Pecuniary and non-pecuniary losses;

                g.       Attorney’s fees and costs; and

                h.       For any other relief this Court deems just and equitable.
 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 4 of 7 PageID 4



                             COUNT II
 AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008 (“ADAAA”)
                    FAILURE TO ACCOMADATE

        23.     Plaintiff realleges and adopts the allegations in paragraphs 1 through 17 as if set

out in full hereafter.

        24.     Plaintiff is an individual entitled to protection under the Americans With

Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of

the ADAAA.

        25.     Plaintiff is a qualified individual with a disability within the meaning of the

ADAAA, because Plaintiff, with a reasonable accommodation, could perform the essential

functions of his job with Defendant.

        26.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability. Further, Plaintiff was denied a reasonable

accommodation in violation of the Act and Defendant failed to engage in the interaction process.

        27.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                a.       Back pay and benefits;

                b.       Interest on back pay and benefits;

                c.       Front pay and benefits;

                d.       Compensatory damages, including damages for mental anguish, loss of
                         dignity, and other intangible injuries;

                e.       Punitive damages;

                f.       Pecuniary and non-pecuniary losses;

                g.       Attorney’s fees and costs; and

                h.       For any other relief this Court deems just and equitable.
 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 5 of 7 PageID 5



                               COUNT III
     FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

        28.   Plaintiff realleges and adopts the allegations in paragraphs 1 through 17 as if set out

in full hereafter.

        29.     As described above, Plaintiff has a disability, and/or the Defendant perceived him

to have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq.,

Florida Statutes.

        30.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability and/or perceived disability.

        31.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages, including damages for mental anguish, loss of
                       dignity, and other intangible injuries;

                e.     Punitive Damages

                f.     Pecuniary and non-pecuniary losses;

                g.     Attorney’s fees and costs; and

                h.     For any other relief this Court deems just and equitable.

                                COUNT IV
       FLORIDA CIVIL RIGHTS ACT (“FCRA”) – FAILURE TO ACCOMADATE

        32.   Plaintiff realleges and adopts the allegations in paragraphs 1 through 17 as if set out

in full hereafter.

        33.     As described above, Plaintiff has a disability, and/or the Defendant perceived him
 Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 6 of 7 PageID 6



to have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq.,

Florida Statutes.

       34.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of his disability and/or perceived disability. Further,

Plaintiff was denied a reasonable accommodation in violation of the Act and Defendant failed to

engage in the interaction process.

       35.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages, including damages for mental anguish, loss of
                       dignity, and other intangible injuries;

               e.      Punitive Damages

               f.      Pecuniary and non-pecuniary losses;

               g.      Attorney’s fees and costs; and

               h.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff respectfully request all legal and equitable relief allowed by law

including judgment against Defendant for prejudgment interest, payment of reasonable attorneys’

fees and costs incurred in the prosecution of the claim and such other relief as the Court may deem

just and proper.

       DATED this 18th day of September 2020.

                                              FLORIN GRAY BOUZAS OWENS, LLC

                                              /s/Wolfgang M. Florin
Case 8:20-cv-02210-VMC-CPT Document 1 Filed 09/18/20 Page 7 of 7 PageID 7



                                 WOLFGANG M. FLORIN, ESQUIRE
                                 Florida Bar No.: 907804
                                 wolfgang@fgbolaw.com
                                 CHRISTOPHER D. GRAY, ESQUIRE
                                 Florida Bar No.: 902004
                                 chris@fgbolaw.com
                                 16524 Pointe Village Drive, Suite 100
                                 Lutz, FL 33558
                                 Telephone (727) 254-5255
                                 Facsimile (727) 483-7942
                                 Attorneys for Plaintiff
